Case: 12-14683    Date Filed: 03/22/2013   Page: 1 of 5

                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-14683
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 6:12-cr-00021-CEH-DAB-1



UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                       versus

DIANNA SHADE,

                                                          Defendant - Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (March 22, 2013)

Before CARNES, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

      Dianna Shade appeals her sentence of 18 months’ imprisonment, imposed

after she pleaded guilty to one count of conspiracy to make, utter, and possess
               Case: 12-14683     Date Filed: 03/22/2013    Page: 2 of 5

counterfeit checks in violation of 18 U.S.C. § 371. Because we conclude the

district court did not clearly err in deciding the amount of loss attributable to

Shade, we affirm.

      Between late 2008 and August 2010, Shade, along with her mother, two

uncles, and several others, was involved in a check-counterfeiting scheme. Shade

and her co-conspirators obtained legitimate checks from bank accounts at several

banks. Several manufacturers would then print counterfeit checks using the

account and routing data from those legitimate checks. Briefly, Shade also

manufactured checks. Primarily, however, Shade’s role was to recruit individuals,

usually from homeless shelters and Salvation Army locations, to cash the

counterfeit checks. Shade would drive the individuals to retail stores to cash the

checks, collect the cash, pay the casher a bounty, and divide the remainder back up

the chain. All said, the district court concluded the loss resulting from the entire

conspiracy during the period Shade was involved amounted to $585,373.82.

      At sentencing, the district court included a 14-level enhancement under

U.S.S.G. § 2B1.1(b)(1)(H) in its guidelines calculation, concluding that the full

loss amount was reasonably foreseeable to Shade. With that enhancement, Shade’s

guidelines range was 57 to 60 months. Nonetheless, in light of the 18 U.S.C.

§ 3553(a) factors and because the district court believed the guidelines overstated

Shade’s culpability, the court varied downward, sentencing her to only 18 months.


                                           2
              Case: 12-14683     Date Filed: 03/22/2013   Page: 3 of 5

Shade argues on appeal that her sentence is procedurally unreasonable because the

district court’s loss calculation was erroneous.

      “The party challenging the sentence bears the burden of establishing that the

sentence is unreasonable.” United States v. Willis, 649 F.3d 1248, 1258 (11th Cir.

2011). We review the district court’s amount-of-loss calculation under U.S.S.G. §

2B1.1(b) for clear error. United States v. Naranjo, 634 F.3d 1198, 1206 (11th Cir.

2011). A defendant should be held responsible for loss “the defendant knew or,

under the circumstances, reasonably should have known, was a potential result of

the offense.” U.S.S.G. § 2B1.1, cmt. (n.3(A)). “A district court may hold

participants in a conspiracy responsible for the losses resulting from the reasonably

foreseeable acts of co-conspirators in furtherance of the conspiracy.” United States

v. Mateos, 623 F.3d 1350, 1370 (11th Cir. 2010) (internal quotation marks

omitted); see also U.S.S.G. § 1B1.3(a)(1)(B). “Only after the district court makes

individualized findings concerning the scope of criminal activity the defendant

undertook is the court to determine reasonable foreseeability.” United States v.

Hunter, 323 F.3d 1314, 1319 (11th Cir. 2003). We need not reverse if the district

court failed to make such findings, however, if the record as a whole supports the

court’s determination of the amount of loss reasonably foreseeable to the

defendant. United States v. Petrie, 302 F.3d 1280, 1290 (11th Cir. 2002).




                                          3
               Case: 12-14683     Date Filed: 03/22/2013    Page: 4 of 5

      At sentencing, Special Agent Jeff Starnes of the U.S. Secret Service testified

that Shade was a recruiter for two check manufacturers, that she was aware of the

scope of the conspiracy and admitted knowing many of the participants including

other manufacturers and recruiters, that she drove cashers to cash checks and

would divide the proceeds, and that she had tried her hand at manufacturing

counterfeit checks for the conspiracy. That testimony makes this case quite

different from Hunter, on which Shade relies, because the three defendants in that

case were check cashers who were aware that a scheme was larger than themselves

but never functioned at its higher rungs. 323 F.3d at 1320-22. Rather, the case is

more akin to United States v. McCrimmon, 362 F.3d 725, 732 (11th Cir. 2004), in

which we concluded the entire loss from a conspiracy was reasonably foreseeable

to a defendant who “was fully aware of the objective of the conspiracy and was

actively involved in recruiting [others] to further the . . . scheme.”

      Shade concedes that she “knew these people, and knew some of them

committed crimes . . . .” She also does not dispute that she functioned at and knew

players within the upper levels of the conspiracy’s hierarchy or challenge the

court’s finding she was a manager or supervisor in the conspiracy. That Shade was

not personally involved in every transaction is immaterial to whether she can be

held responsible for the loss that was objectively likely to result from the activities

of her co-conspirators in furtherance of the scheme. The guidelines do not require


                                           4
              Case: 12-14683     Date Filed: 03/22/2013    Page: 5 of 5

that a defendant have caused the loss in order for her to be held responsible for it;

only that she objectively could have foreseen its extent. See United States v.

Mitchell, 146 F.3d 1338, 1346 (11th Cir. 1998) (recognizing that the question of

whether the actions of co-conspirators were reasonably foreseeable is judged

objectively). Because Shade has not shown the district court clearly erred in

finding that she reasonably could have foreseen the extent of intended loss that

resulted from the entire conspiracy, her 18-month sentence is

      AFFIRMED.




                                           5